Title: [From Thomas Jefferson to William Short, 18 January 1784]
From: Jefferson, Thomas
To: Short, William


        [Annapolis, 18 Jan. 1784. Entry in SJL reads: “Short. P. C. [Peter Carr] disapproving Wmsbg—approving Jmscy [James City] but query as to healthfulness—refer to him—subject in cypher—Nicholas—health better.” Not found. TJ evidently enclosed in this letter a cipher based on the word “Nicholas,” a cipher he used in subsequent letters to Short. In an undated extract of his letter of 30 Apr. 1784, he sent Short another copy of the same code. See also TJ to Short, 1 Mch. 1784.]
      